DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3, 5-7, 9, 10, 15, 16, 17, 18, 21, and 22 are presented for examination.  This office action is in response to the amendment filed on 7/15/21.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.

Claim Objections
Claims 1, 10, and 17 are objected to because of the following informalities:  an acronym “NAND” should be spelled out at the first occurrence.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a second cache configured to store physical addresses of NAND memory cells of the NAND storage array and corresponding logical block addresses for write commands received since the second cache was last cleared, wherein entries in the second cache are stored as a first-in-first out list” and “determining that the first data is non-sequential write data, and in response storing, at a first cache in a volatile memory of the NAND memory device, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to 1, 10, and 17, it appears that “a second cache configured to store physical addresses of NAND memory cells of the NAND storage array and corresponding logical block addresses for write commands received since the second cache was last cleared, wherein entries in the second cache are stored as a first-in-first out list” (claim 1) and “determining that the first data is non-sequential write data, and in response storing, at a first cache in a volatile memory of the NAND memory device, an association of the first physical address and the first logical address, entries in the first cache stored in a first-in-first-out manner; and determining that the second data is sequential write data, and in response storing, at a 

Claims 2-3, 5-7, 9, 15, 16, 18, 21, and 22 are also rejected on the same grounds of claims 1, 10, and 17 as they depend on claims 1, 10, and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9, 10, 17, and 18 are rejected under  35 U.S.C. 103 as being unpatentable over Jang et al. (Jang) US Patent No. 5,493,660 in view of da Jeong et al. (Jeong) US Patent Application No. 2020/0012601.
		As to claim 1, Jang discloses a memory system (Fig. 1), comprising: a NAND (para [0195]) storage array (Ref. 110) configured to store a logical-to-physical mapping table (para [0059], map data MD for converting the logical addresses into physical address of the nonvolatile memory device 110) comprising mappings between logical block addresses (Fig. 3 LBA) and physical addresses (Fig. 3 PBA) identifying NAND  of the logical-to-physical mapping table, the first cache indexed by logical block address; a second cache (para [0062] "partial map data MD_P, which is map data not corresponding to sequential data") configured to store physical addresses of NAND memory cells of the NAND storage array and corresponding logical block addresses for write commands (para [0022] write request and write operation) received since the second cache was last cleared (para [0094] “on the L2 cache tag TAG_L2 of a first entry (or a start entry) in each of the second segments  S2 corresponding to the write data” first and start read on this limitation) 
	However, Jang does not specifically disclose corresponding logical block addresses for write commands received since the second cache was last cleared wherein entries in the second cache are stored as a first-in-first out list; and a controller, configured to determine if the second cache is full and to empty the second cache in response to the controller determining the second cache is full.
	Jeong discloses corresponding logical block addresses for write commands (Fig. 4 W_REQ) received since the second cache was last cleared (para [0064] eviction) wherein entries in the second cache are stored as a first-in-first out  (para [0064] FIFO) list; and a controller, configured to determine if the second cache is full and to empty the second cache in response to the controller determining the second cache is full  
One of ordinary skill in the memory art familiar with Jang and looking at Jeong would have recognized that the memory access performance of Jang would have been enhanced by including corresponding logical block addresses for write commands received since the second cache was last cleared wherein entries in the second cache are stored as a first-in-first out list; and a controller, configured to determine if the second cache is full and to empty the second cache in response to the controller determining the second cache is full because it would increase data access speed.  The ability to increase data access speed provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include corresponding logical block addresses for write commands received since the second cache was last cleared wherein entries in the second cache are stored as a first-in-first out list; and a controller, configured to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate corresponding logical block addresses for write commands received since the second cache was last cleared wherein entries in the second cache are stored as a first-in-first out list; and a controller, configured to determine if the second cache is full and to empty the second cache in response to the controller determining the second cache is full as taught by Jeong into the system of Jang for the advantages stated above.

As to claim 2, Jang and Jeong disclose the invention as claimed above.   Jang further discloses wherein the controller (Fig. 1 Ref. 120) configured to: compare an amount of write data (para [0073] “write data’) to a threshold (para [0073] “at least one segment”), the write data associated with a respective write command of the host (para [0073]); operate the memory system in a first mode (Fig. 1 MD_C) to perform a write command when the amount of write data exceeds a threshold (para [0073] 1.5 times greater in size than one segment); and operate the memory system in a second mode (Fig. 1 MD_P) to perform the write command when the amount of write data does not exceed the threshold (para [0073] smaller in size than one segment).

As to claim 3, Jang and Jeong discloses the invention as claimed above.   Jang further discloses wherein during the second mode, the controller is 

As to claim 5, Jang and Jeong discloses the invention as claimed above.   
Jang further discloses wherein in response to determining the second cache is full, the controller is further configured to determine if a first logical block address of the second cache is present in the first cache (paras [0092-0094]). 

As to claim 9, Jang and Jeong discloses the invention as claimed above.   
Jang further discloses wherein during the first mode, the controller is configured to: write the write data to the NAND storage array at a first physical address; and update a mapping of a first logical block address received in the write command to the first physical address in the first contiguous portion (para [0062] "cache map data MD_C, which includes information of map data MD corresponding to sequential data")  of the logical-to-physical mapping table (para [0059], map data MD for converting the logical addresses into physical address of the nonvolatile memory device 110) in the first cache

As to claims 10 and 17, Jang discloses a  method comprising: receiving, at a controller (Fig. 1 ref. 120) of a NAND (para [0195]) memory device (Ref. 110) , a write command (para [0055] command) from a host device (Fig. 1 External Host), the write command including a first logical address (Fig. 3 LBA) 
However, Jang does not specifically disclose entries in the first cache stored in a first-in-first-out manner and determining that the first cache is full and in response, emptying the first cache.
Jeong discloses entries in the first cache stored in a first-in-first-out (para [0064] FIFO) manner and determining that the first cache is full (para [0064] “When the corresponding cache line is the last cache line (that is, "YES" in step S5520), the memory controller 130 may determine that the cache memory 152 is cache-full, and select any one of the occupied cache lines by applying an eviction algorithm based on a cache replacement policy in step S5540. For example, the eviction algorithm may be carried out based on one of a First-In-First-Out (FIFO) list in which the oldest block loaded in the cache is replaced, a Least Frequently Used (LFU) list in which the least used block after being loaded into the cache is replaced, and a Least Recently Used (LRU) list in which the longest remaining block in the unused state after being loaded into the cache is replaced. The memory controller 130 may obtain the empty cache line by deleting cache data of a cache line selected according to the eviction algorithm or writing back the cache data to the main memory 154 in step S5550”) and in response, emptying 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate entries in the first cache stored in a first-in-first-out manner and determining that the first cache is full and in response, emptying the first cache as taught by Jeong into the system of Jang for the advantages stated above.

As to claim 18, Jang and Jeong disclose the invention as claimed above.  Jang further discloses wherein the operations comprise populating the second cache with a first contiguous portion (para [0062] "cache map data MD_C, which includes information of map data MD corresponding to sequential data") of the logical-to-physical address table (para [0059], map data MD for converting the logical addresses into physical address of the nonvolatile memory device 110).

Allowable Subject Matter
Claim 6-7, 15, 16, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten or amended to overcome the 112 rejection set forth in this office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 7/15/2021 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 12-13 that the references not teaching entries in the second cache stored in a first-in-first-out manner and determining that the second cache is full and in response, emptying the second cache have been fully considered but they are not persuasive. 
Jeong discloses entries in the second cache stored in a first-in-first-out (para [0064] FIFO) manner and determining that the second cache is full (para [0064] “When the corresponding cache line is the last cache line (that is, "YES" in step S5520), the memory controller 130 may determine that the cache memory 152 is cache-full, and select any one of the occupied cache lines by applying an eviction algorithm based on a cache replacement policy in step S5540. For example, the eviction algorithm may be carried out based on one of a First-In-First-Out (FIFO) list in which the oldest block loaded in the cache is replaced, a Least Frequently Used (LFU) list in which the least used block after being loaded into the cache is replaced, and a Least Recently Used (LRU) list in which the longest remaining block in the unused state after being loaded into the cache is replaced. The memory controller 130 may obtain the empty cache line by deleting cache data of a cache line selected according to the eviction algorithm or writing back the cache data to the main memory 154 in step S5550”) and in response, emptying (para [0064] eviction) the second cache.
Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).




/HONG C KIM/Primary Examiner, Art Unit 2138